DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11, 16-17 and 20, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsieh et al. [US 2014/0055226 A1.]
Regarding claims 11 and 16, Hsieh et al. discloses an inductor comprising: 
- a multipart magnetic core comprising a first magnetic core part [10] and a second magnetic core part [14], the first magnetic core part comprising a first magnetic material, the second magnetic core part comprising a second magnetic material that is different from the first magnetic material [para 0020], wherein the first magnetic core part and the second magnetic core part have a symmetrical shape; 
- a first wiring [12] that goes through a first channel formed by the first and second magnetic core parts; and 
- a second wiring [12] that goes through a second channel formed by the first and second magnetic core parts.
Regarding claim 17 and 20, Hsieh et al. discloses an inductor comprising:
- a first magnetic core part [10] comprising a first magnetic material; 
- a second magnetic core part [14] that is adjacent and magnetically coupled to the first magnetic core part, the second magnetic core part comprising a second magnetic material that is different from the first magnetic material [para 0020], wherein the first magnetic core part and the second magnetic core part have a symmetrical shape [figures 1-2]; and 
- a first wire [12] that is wound on at least one of the first magnetic core part and the second magnetic core part.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-10, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. [US 2014/0055226 A1.]
Regarding claims 1-2, Hsieh et al. discloses an inductor comprising: 
- a first magnetic core part [10] of a plurality of magnetic core parts of the inductor, the first magnetic core part comprising a first magnetic material;
- a second magnetic core part [14] of the plurality of magnetic core parts, the second magnetic core part comprising a second magnetic material that is different from the first magnetic material [para 0020], the second magnetic core part being adjacent and magnetically coupled to the first magnetic core part; and 
- a first wiring [12] that is wound on at least one of the first magnetic core part and the second magnetic core part.
Hsieh et al. further discloses the first and second magnetic core parts former of ferrite and/or iron powder material.
As noted in the specification, page 14, lines 22-23, as magnetic core material ferrite has steeper saturation slope and higher permeability than iron powder.
It would have been obvious at the time the invention was made to use iron powder for one of the magnetic core part and ferrite material for the other core part of Hsieh et al. for the purpose of facilitating the desired magnetic flux/field.
Regarding claim 5, Hsieh et al. in different embodiments, discloses the first and second magnetic parts are asymmetrical in shape.
Regarding claims 6-9, the first magnetic core part and the second magnetic core part together form a first channel and a second channel, and the first wiring goes through the first channel and the second channel.  Hsieh et al. further discloses further comprising: a second wiring [12] that is wound on at least one of the first magnetic core part and the second magnetic core part, wherein the first magnetic core part has first and second trenches, the second magnetic core part has a planar shape, the first wire winds through a first channel formed by the first trench and a surface of the second magnetic core part, and the second wire winds through a second channel formed by the second trench and the surface of the second magnetic core part [figures 1-2.]
Regarding claim 10, Hsieh et al. discloses each of the first and second wires goes through the multipart magnetic core only once [figures 1-2.]
Regarding claims 12-13 and 18, Hsieh et al. further discloses the first and second magnetic core parts former of ferrite and/or iron powder material.
As noted in the specification, page 14, lines 22-23, as magnetic core material ferrite has steeper saturation slope and higher permeability than iron powder.
It would have been obvious at the time the invention was made to use iron powder for one of the magnetic core part and ferrite material for the other core part of Hsieh et al. for the purpose of facilitating the desired magnetic flux/field.
Claim(s) 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. in view of Yamada et al. [US 2008,0303624 A1.]
Hsieh et al. discloses the instant claimed invention except for a symmetrical shape of the first and second magnetic core parts.
Yamada et al. discloses an inductor [figures 1A-1C] comprising:
- first and second core parts [2a, 2b]; and
- at least one conductor/wire [1a, 1b] disposed about the first and second core parts, wherein the core parts formed of symmetrical parts/shapes.
It would have been obvious at the time the invention was made to use symmetrical shapes of Yamada et al. core parts in Hsieh et al. core parts for the purpose of facilitating and/or enhancing magnetic flux/field desired.

Allowable Subject Matter
Claims 3, 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996. The examiner can normally be reached Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN T NGUYEN/Primary Examiner, Art Unit 2837